ACCEPTED
                                                                      03-14-00315-CV
                                                                              6573044
                                                           THIRD COURT OF APPEALS
                                                                      AUSTIN, TEXAS
                                                                 8/19/2015 9:34:30 PM
                                                                    JEFFREY D. KYLE
                                                                               CLERK

                  CAUSE NO. 03-14-00315-CV
                                                      FILED IN
                                               3rd COURT OF APPEALS
                                                   AUSTIN, TEXAS
                                               8/19/2015 9:34:30 PM
          IN THE THIRD COURT OF APPEALS          JEFFREY D. KYLE
                                                       Clerk
                   AUSTIN, TEXAS


JADON NEWMAN
         Appellant
v.

FIRSTMARK CREDIT UNION
         Appellee



                  APPELLANT’S SECOND OPPOSED
              MOTION FOR LEAVE TO FILE REPLY BRIEF


Respectfully submitted,

      Peter C. Ruggero
      RUGGERO LAW FIRM PC
      SBN 24044377
      1411 West Ave Ste 200
      Austin TX 78701
      peter@ruggerolaw.com
and
      Craig S. Smith
      SBN 18553570
      14493 S.P.I.D., suite A, P.M.B. 240
      Corpus Christi, Tx. 78418
      361 728 8037
      csslawrr@gmail.com

                     ORAL ARGUMENT REQUESTED
TO THE HONORABLE THIRD COURT OF APPEALS:

      Comes now Appellant Jadon Newman, respectfully showing the Court as

follows:

      1.     Appellant is Jadon Newman; Appellee is Firstmark Credit Union.

      2.     This motion is filed on August 19, 2015. Appellees' Brief was filed

on November 12, 2015. Appellant's reply brief, after first extension granted, was

due on January 8, 2015.

      3.     This is Appellant's second motion for leave to file this Reply Brief.

      4.     Appellant requests leave to file this brief based on the facts stated

below.

      5.     Appellant Newman hired Peter Ruggero as counsel in relation to post-

judgment trial representation. He subsequently and recently retained Ruggero to

serve as co-counsel in relation to the appeal. Co-counsel Ruggero reviewed the

record and determined Firstmark failed to attach a key document to its summary

judgment motion, and therefore failed to conclusively establish its right to

summary judgment. In this reply brief Appellant Newman explains why this

defect in Firstmark’s proof requires a new trial, and squarely brings it to this

Honorable Court’s attention. Newman respectfully renews his request for oral

argument on the cover of his reply brief.




                                            1
                                      PRAYER

      Newman respectfully moves the Court to grant leave to file this brief, to set

this case for oral argument, and for all other relief to which he is entitled.

                       CERTIFICATE OF CONFERENCE

      Peter Ruggero, counsel for Newman, conferred with counsel for Firstmark,

and Firstmark opposes this motion for leave.

                                               Respectfully submitted,

                                               /s/ Peter C. Ruggero
                                               Peter C. Ruggero
                                               RUGGERO LAW FIRM PC
                                               SBN 24044377
                                               1411 West Ave Ste 200
                                               Austin TX 78701
                                               peter@ruggerolaw.com

                                               -and-

                                               Craig S. Smith
                                               SBN 18553570
                                               14493 S.P.I.D., suite A, P.M.B. 240
                                               Corpus Christi, Tx. 78418
                                               361 728 8037
                                               csslawrr@gmail.com




                                           2
                      CERTIFICATE OF COMPLIANCE
       This document complies with the typeface requirements of TEX. R. APP. P.
9.4(e) because it has been prepared in a conventional typeface no smaller than 14-
point for text and 12-point for footnotes. This document also complies with the
word-count limitations of TEX. R. APP. P. 9.4(i), if applicable, because it contains
208 words.

                                          /s/ Peter C. Ruggero
                                          Peter C. Ruggero



                         CERTIFICATE OF SERVICE
      On August 19, 2015, in compliance with Texas Rule of Appellate Procedure
9.5, I served this document by e-service, e-mail, facsimile, or mail to the
following:

      Lessie Gilstrap Fitzpatrick
      lfitzpatrick@fbhh.com
      Lisa C. Fancher
      lfancher@fbhh.com
      Christine E. Burgess
      cburgess@fbhh.com
      98 San Jacinto Blvd., Suite 2000
      Austin, Texas 78701
      (512) 476-2020 phone
      (512) 477-5267 fax

      Counsel for Appellees




                                          /s/ Peter C. Ruggero
                                          Peter C. Ruggero




                                         3